              Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    SARA ANN NICHOLS, Individually              )
    and as Surviving Spouse and Next of         )
    Kin of SEAN MICHAEL NICHOLS,                )
    Deceased,                                   )
                                                )
                  Plaintiff,                    )
                                                )
    -vs-                                        )       Case No. CIV-20-326-F
                                                )
    MEDTRONIC, INC.; MEDTRONIC                  )       (District Court of Lincoln County,
    MINIMED, INC.; METRONIC                     )       Case No. CJ-2019-131)
    DIABETES; and SERVICE GROUP                 )
    OF OKLAHOMA L.L.C. d/b/a                    )
    PARKS BROTHERS FUNERAL                      )
    SERVICES-PRAGUE,                            )
                                                )
                  Defendants.                   )


                                           ORDER

           Before the court is Plaintiff’s Motion to Remand, filed April 20, 2020 (doc.
no. 16). Defendants, Medtronic, Inc. and Medtronic MiniMed, Inc. (“Medtronic
defendants”),1 have responded in opposition to the motion and plaintiff has replied.
The motion is fully briefed and ready for determination.




1
 In their response, defendants represent that named defendant, Medtronic Diabetes, is not a legal
entity separate and apart from defendant, Medtronic MiniMed, Inc. According to defendants,
Medtronic MiniMed, Inc. does business as “Medtronic Diabetes.”
         Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 2 of 9




                                         I.
      Plaintiff, Sara Ann Nichols, individually and as surviving spouse and next of
kin of Sean Michael Nichols, deceased, originally commenced this action in the
District Court of Lincoln County, State of Oklahoma. In the amended petition,
plaintiff alleged that her husband, Sean Michael Nichols, who suffered from type 1
diabetes, died on October 2, 2017, due to an under-delivery of insulin caused by
malfunctions of an insulin pump system, known as the MiniMed 530G System. The
Medtronic defendants designed, manufactured, marketed and sold the MiniMed
530G System. Under various theories of liability, plaintiff sought damages from the
Medtronic defendants resulting from Mr. Nichols’ death.          In addition to the
Medtronic defendants, plaintiff sought damages from defendant, Service Group of
Oklahoma, L.L.C. d/b/a Parks Brothers Funeral Services-Prague (“SGO”). Plaintiff
alleged that after Mr. Nichols’ death, SGO, a funeral services provider, took
possession of Mr. Nichols’ body and his personal effects, including the MiniMed
530G System, from the medical examiner. According to plaintiff, SGO thereafter
lost the insulin pump system.
      Within 30 days of service of the amended petition, the Medtronic defendants
removed the action to this court. The removal was pursuant to 28 U.S.C. §§ 1332,
1441 and 1446. SGO is, without dispute, non-diverse in citizenship from plaintiff.
However, the Medtronic defendants alleged in their removal notice that removal was
proper under the fraudulent misjoinder doctrine (also known as “procedural
misjoinder”). They asserted that SGO was fraudulently misjoined because plaintiff
lacked any procedural basis under federal law or state law to join the claims against
the non-diverse company with the claims against them. The Medtronic defendants
posited that since SGO was fraudulently misjoined, its non-diverse citizenship may
be disregarded, and the court, pursuant to Rule 21, Fed. R. Civ. P., may either drop
SGO from the action or sever SGO’s claims from the claims against them and

                                         2
          Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 3 of 9




remand the claims against SGO to state court. Further, the Medtronic defendants
contended that even if SGO were not fraudulently misjoined, the court has the
discretionary power under Rule 21 to drop SGO or sever the claims against SGO
because SGO is not a necessary party.
                                          II.
      Plaintiff, in her motion, asserts that the fraudulent misjoinder doctrine should
not be applied by the court, given that it has not been adopted by the Tenth Circuit.
She also argues that her joinder of SGO to the action does not constitute “egregious”
conduct so as to warrant application of the doctrine. Further, plaintiff maintains that
the SGO’s joinder was proper under 12 O.S. 2011 § 2020.
      The Medtronic defendants respond that the court should apply the fraudulent
misjoinder doctrine similar to the Honorable David Russell in Bunnell v. Oklahoma
MH Properties, LP., Case No. CIV-12-372-R, 2012 WL 12863916 (W.D. Okla. May
11, 2012). They assert that plaintiff has not alleged any right of relief against
defendants, jointly, severally or in the alternative, with respect to or arising out of
the same transaction, occurrence or series of transactions or occurrences.          In
addition, they contend that no common question of fact or law exists as to any of
plaintiff’s claims against defendants. The Medtronic defendants maintain that even
though the Tenth Circuit has not explicitly adopted the fraudulent joinder doctrine,
it has not expressly rejected it, and other district courts in the Tenth Circuit have
recognized it. And while they acknowledge the court in Trotter v. Smith, Case No.
CIV-13-831-F, 2013 WL 12142352 (W.D. Okla. Oct. 22, 2013), found the doctrine
did not prohibit remand, they argue that subsequent law provides support for its
application and the facts in that case are easily distinguished from those present in
this case. Additionally, they assert that the fraudulent misjoinder doctrine does not
require a finding of “egregious” conduct for its application as argued by plaintiff.
They further urge that if the court should agree with plaintiff that joinder of SGO

                                          3
          Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 4 of 9




was permissible, it should exercise its discretionary power under Rule 21, Fed. R.
Civ. P., and sever the claims against SGO from the claims of the Medtronic
defendants.
       In reply, plaintiff asserts that unlike Rule 20, Fed. R. Civ. P., Oklahoma’s
permissive joinder statute, 12 O.S. 2011 § 2020, specifically allows joinder of
defendants “if the claims are connected with the subject matter of the action.”
Plaintiff argues that the same device, MiniMed 530G System, lies at the heart of
plaintiff’s claims against the Medtronic defendants and SGO. She thus contends that
joinder of SGO and the Medtronic defendants was permissible under Oklahoma law.
She notes that most courts addressing the issue hold that state law, rather than Rule
20, applies in determining the issue of fraudulent misjoinder. Additionally, plaintiff
contends that Bunnell is factually distinguishable from this case. She asserts that
there are questions common to all claims in this case, including questions relating to
the condition, operation and location of the MiniMed 530G System. Plaintiff further
points out that courts have allowed product liability claims against a manufacturer
to proceed in a single action with claims against another party for spoliation. Lastly,
plaintiff argues that the Medtronic defendants have proceeded improperly because
if the joinder of SGO were improper as alleged, severance should have been sought
in state court rather than in this court.
                                            III.
       The doctrine of fraudulent misjoinder originated in Tapscott v. MS Dealer
Serv. Corp., 77 F.3d 1353 (11th Cir. 1996), abrogated on other grounds by Cohen v.
Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000). In that case, the plaintiff, an
Alabama resident, filed a putative class action in Alabama state court against four
defendants, one of which was an Alabama resident. Id. at 1355. The plaintiff
amended the complaint to add 16 plaintiffs and 22 defendants. Id. Thereafter, the
plaintiffs again amended their complaint, naming four additional plaintiffs and three

                                             4
          Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 5 of 9




defendants, including Lowe’s Home Centers (“Lowe’s”), a North Carolina
company. Id. The initial complaint and first amended complaint alleged state law
violations arising from the sale of automobile service contracts.        The second
amended complaint alleged state law violations arising from the sale of extended
service contracts in connection with the sale of retail products. The result of the
amended complaints and joinder of defendants under Rule 20, Fed. R. Civ. P., was
to create two distinct groups of plaintiffs and defendants—the nondiverse
“automobile” class and the diverse “merchant” class. With respect to the “merchant”
class, two Alabama plaintiffs were the class representatives and Lowe’s was the
putative class representative. Id. Lowe’s removed the case to federal court and
moved to sever the claims against it from the claims against the “automobile” class
defendants. The plaintiffs moved to remand to state court for lack of federal subject
matter jurisdiction. Id.
      The district court, “finding no allegation of joint liability between Lowe’s and
any other defendant and no allegation of conspiracy,” granted Lowe’s motion,
holding “there was an improper and fraudulent joinder, bordering on a sham.”
Tapscott,77 F.3d at 1360 (quotation omitted). The district court asserted diversity
jurisdiction and severed and remanded the remainder of the action to state court. Id.
      On appeal, the Eleventh Circuit affirmed the denial of plaintiffs’ remand
motion. The court determined there was a misjoinder under Rule 20 because there
was no allegation of joint liability or any allegation of conspiracy and “the alleged
transactions involved in the ‘automobile’ class were wholly distinct from the alleged
transactions involved in the ‘merchant’ class.”        Tapscott, 77 F.3d at 1360.
According to the appellate court, the only similarity between the allegations in the
classes was allegations of violations of provisions of the Alabama state code. Id.
The Eleventh Circuit concluded that the nondiverse defendants had “no real
connection with the controversy” involving Lowe’s. Id. It cautioned that “mere

                                          5
          Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 6 of 9




misjoinder” is not fraudulent misjoinder. However, it agreed with the district court
that the joinder of the unrelated defendants was “so egregious as to constitute
fraudulent joinder.” Id.
      On two occasions, the Tenth Circuit has declined to adopt or reject the
fraudulent misjoinder doctrine. See, Parson v. Johnson & Johnson, 749 F.3d 879,
893 (10th Cir. 2014) and Lafalier v. State Farm Fire & Cas. Co., 391 Fed. Appx. 732,
736 (10th Cir. 2010). As pointed out by plaintiff, this court has previously rejected
remand “based on a doctrine which has not been adopted by the Tenth Circuit.”
Trotter, 2013 WL 12142352, at *2 (W.D. Okla. Oct. 13, 2013). The Medtronic
defendants, however, urge the court to change its position, relying upon the Supreme
Court’s statement in Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161,
174 (2014). Specifically, the Supreme Court stated: “We have interpreted the
diversity jurisdiction statute to require courts in certain contexts to look behind the
pleadings to ensure that parties are not improperly creating or destroying diversity
jurisdiction.” Id. One of the examples that the Court subsequently lists where it has
looked behind the pleadings is fraudulent joinder. Id. (citing Wecker v. National
Enameling & Stamping Co., 204 U.S. 176 (1907)).
      The fraudulent joinder doctrine has been widely accepted by courts, including
the Tenth Circuit. See, Dutcher v. Matheson, 733 F.3d 980, 988 (10th Cir. 2013).
Not the case with fraudulent misjoinder. Indeed, a New Mexico district court
recently declined to adopt the doctrine. See, Calderon v. Wade, Case No. 20-cv-
00066-KWR/JFR, 2020 WL 2065277, at *2 (D.N.M. Apr. 29, 2020). And Judge
Russell chose to address personal jurisdiction rather than address the doctrine in
Aclin v. PD-RX Pharmaceuticals Inc., 189 F.Supp.3d 1294 (W.D. Okla. 2016),
pointing out that the Tenth Circuit had “twice declined to adopt or reject” the
doctrine and that “courts who have adopted the doctrine have not applied it



                                          6
          Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 7 of 9




uniformly.” Id. at 1298.2 Further, as explained and noted by the Honorable Patrick
Wyrick in Greer v. State Farm Fire and Casualty Company, Case No. CIV-19-378-
PRW, 2019 WL 2578087 (W.D. Okla. June 24, 2019), district courts have taken “a
range of approaches” when applying the doctrine. Id. at *1, n. 1 (citing cases).
       The court is not persuaded to change its previous position. In the absence of
direction from the Supreme Court, the Tenth Circuit or a majority of the circuits, the
court declines to apply the fraudulent misjoinder doctrine.
       Alternatively, even if the court were to apply the fraudulent misjoinder
doctrine, the court does not believe that its application is appropriate in this case. In
the court’s view, the joinder of the claims against SGO with the claims against the
Medtronic defendants does not rise to the “egregious” level required by Tapscott.
Regardless of how the technical rules of joinder may be applied, the court is not
convinced that SGO has no real connection with the controversy involving the
Medtronic defendants or that the claims against the defendants are “wholly distinct.”
Tapscott, 77 F.3d at 1360. There is no dispute that the MiniMed 530G System is the
basis for all the claims against defendants.
                                            IV.
       In light of the court’s foregoing analysis, SGO’s citizenship must be
considered and complete diversity between the parties is lacking. However, in their
removal notice and response brief, the Medtronic defendants urge the court to use
Rule 21, Fed. R. Civ. P., to drop SGO or sever the claims alleged against it from this
action. They contend that under Rule 21, the court has discretionary power to drop




2
  Accord, Guillette v. PD-RX Pharmaceuticals Inc., Case No. CIV-15-564-R, 2016 WL 3094073,
at *2 (W.D. Okla. Jun. 1, 2016); Manning v. PD-RX Pharmaceuticals, Inc., Case No. CIV-15-566-
R (W.D. Okla. Jun. 1, 2016); Nauman v. PD-RX Pharmaceuticals Inc., Case No. CIV-15-567-R,
2016 WL 3094081, at *2 (W.D. Okla. Jun. 1, 2016)

                                             7
          Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 8 of 9




a dispensable non-diverse party or sever claims against it in order to maintain
diversity jurisdiction.
      Courts have frowned on the use of Rule 21 to sever non-diverse defendants to
create federal subject matter jurisdiction. See, Hampton v. Insys Therapeutics, Inc.,
319 F.Supp.3d 1204, 1214 (D. Nev. 2018) (citing Brown v. Endo Pharms., Inc., 38
F.Supp.3d 1312, 1326 (S.D. Ala. 2014) (collecting cases)), see also, Klintworth v.
Valley Forge Insurance Company, 2018 WL 4521219, at *2 (N.D. Okla. Sept. 21,
2018) (“[T]here is a difference between curing a jurisdictional defect and creating
federal jurisdiction in the first instance . . . The Court will not use Rule 21 to
manufacture federal jurisdiction[.]”). The court agrees with the reasoning of those
courts and declines to use Rule 21 to create diversity jurisdiction. Because diversity
jurisdiction is lacking with the presence of SGO, the court concludes that the
Medtronic defendants’ removal of the action was improper. Consequently, the court
finds that this action must be remanded to the District Court of Lincoln County, State
of Oklahoma, pursuant to 28 U.S.C. § 1447(c).
                                         V.
      In her motion, plaintiff requests to recover reasonable attorney fees arising
from the improper removal. Under the removal statute, “[a]n order remanding the
case may require payment of just costs and any actual expenses, including attorney
fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). The Supreme Court
has held that “absent unusual circumstances, attorney’s fees should not be awarded
[under § 1447(c)] when the removing party has an objectively reasonable basis for
removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 136 (2005).
      Based upon Bunnell and other case authority cited by the Medtronic
defendants in their removal notice and response brief, the court concludes that the
Medtronic defendants had an objectively reasonable basis for removal of the action.



                                          8
             Case 5:20-cv-00326-F Document 23 Filed 06/08/20 Page 9 of 9




The court therefore finds that an award of reasonable attorney fees under § 1447(c)
is not appropriate and plaintiff’s request should be denied.
                                          VI.
        Accordingly, Plaintiff’s Motion to Remand, filed April 20, 2020 (doc. no. 16),
is GRANTED. Plaintiff’s request for reasonable attorney fees under § 1447(c) is
DENIED.
        This action is REMANDED to the District Court of Lincoln County, State of
Oklahoma, pursuant to 28 U.S.C. § 1447(c).
        IT IS SO ORDERED this 8th day of June, 2020.




20-0326p002.docx




                                           9
